Order, Supreme Court, New York County (Jane Solomon, J.), entered February 22, 2000, which, to the extent appealed from, denied defendant’s cross-motion for sanctions brought pursuant to 22 NYCRR 130-1.1 et seq., unanimously affirmed, without costs.
The court did not improvidently exercise its discretion in denying sanctions (see, Parks v Leahey & Johnson, 81 NY2d 161, 165). The conduct here was not so egregious as to warrant sanctions in the circumstances of this case. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Wallach and Buckley, JJ.